— In three related proceedings brought by National Advertising Company pursuant to CPLR article 78, inter alla, to compel the respondents to issue building permits to the petitioner for the construction of billboard signs in the Town of Hempstead, the Town of Babylon, and the Incorporated Village of Lindenhurst, respectively (matters Nos. 1-3), and in a related action by the Incorporated Village of Lindenhurst for a permanent injunction restraining National Advertising Company from the construction of a billboard sign in the Incorporated Village of Lindenhurst (matter No. 4), National Advertising Company appeals from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Molloy, J.), dated September 11, 1989, as dismissed its petitions, directed it to remove billboard signs in the Town of Hempstead and the Town of Babylon, and granted the motion of the Incorporated Village of Lindenhurst *546for a preliminary injunction enjoining it from construction of a billboard sign in the Incorporated Village of Lindenhurst and for the removal of that sign.
Ordered that the order and judgment is affirmed insofar as appealed from, with one bill of costs (see, Matter of National Adv. Co. v Blankfein, 155 AD2d 544 [decided herewith]). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.